Citation Nr: 1431863	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a jaw condition, to include temporomandibular joint (TMJ) dysfunction.  

2. Entitlement to service connection for a jaw condition, to include TMJ dysfunction.  

3. Entitlement to service connection for a dental condition, to include as a result of dental trauma, for the purposes of establishing VA outpatient dental treatment for teeth other than numbers 3, 8, 9, 18, 29, 31, and 32.  

4. Entitlement to service connection for a dental condition, to include as a result of dental trauma, for compensation purposes.  

5. Entitlement to a disability rating in excess of 30 percent for trench foot, left foot. 

6. Entitlement to a disability rating in excess of 30 percent for trench foot, right foot. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 1998, the RO denied service connection for a jaw condition.  That decision is final, as discussed below.  The RO has adjudicated the Veteran's claimed conditions as a single "full mouth and teeth condition."  Although stemming from the same injuries (trauma to mouth while boxing in service), a jaw condition, to include TMJ dysfunction, is a separately diagnosed condition from loss of teeth.  Therefore, the issues are as phrased above.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

The Veteran and his daughter testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was left open for an additional 30 days so that the Veteran could submit evidence, but none was received.  The transcript of his hearing indicated poor recording quality.  The Veteran was notified of this, provided with a transcript to review, and asked whether he would prefer to testify at a new hearing.  In June 2014, the Veteran informed the Board that he did not want a new hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue issues of entitlement to service connection for a jaw condition and a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since March 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a jaw condition. 

2. In March 2014, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 30 percent for trench foot of the left foot, the Veteran, through his representative, withdrew his appeal.  

3. In March 2014, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 30 percent for trench foot of the right foot, the Veteran, through his representative, withdrew his appeal.  


CONCLUSIONS OF LAW

1. Evidence received since the March 1998 rating decision that denied service connection for a jaw condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 30 percent for trench foot of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 30 percent for trench foot of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In March 1998, the RO denied the Veteran's claim for service connection a jaw condition on the basis that he did not have a jaw condition.  He did not submit a notice of disagreement with regard to that issue or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 1998 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  

The finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At his March 2014 hearing, the Veteran testified that he had been treated for TMJ dysfunction.  His claim was previously denied because the evidence did not show that he had a jaw condition.  Presuming the credibility of his testimony, his assertion is new and material evidence because it relates to the reason his claim was previously denied.  Reopening of the Veteran's claim for service connection for a jaw condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011).  

II. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).   At his March 2014 hearing, the Veteran withdrew his appeal as to the issues of entitlement to disability ratings in excess of 30 percent for bilateral trench foot.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

New and material evidence having been received, the claim for service connection for a jaw condition is reopened; the appeal is granted to this extent only.

The appeal concerning the issue of entitlement to a disability rating in excess of 30 percent for trench foot of the left foot is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 30 percent for trench foot of the right foot is dismissed. 


REMAND

At his March 2014 hearing, the Veteran and his daughter testified that he received treatment from a private dentist.  VA dental treatment was also discussed, but the poor quality of the hearing transcript makes it difficult to determine whether the Veteran asserted that he received VA dental treatment.  Any outstanding private and/or VA dental records should be obtained.  Regarding the issue of entitlement to service connection for a dental and/or jaw condition for compensation purposes, it is not clear from the record what dental or jaw conditions the Veteran has.  An examination is needed.  Further, it is not clear that the issue of entitlement to service connection for a dental condition, to include as a result of dental trauma, for the purposes of obtaining VA outpatient dental treatment has been adequately addressed by the RO or the VA Medical Center.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a release form for medical records generated by his private dentist(s).  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Attempt to obtain any outstanding VA treatment records that may exist.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. With regard to his claim for a dental and/or jaw condition for compensation purposes, schedule the Veteran for a dental examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide opinions as to the following:

i) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

ii) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

iii) If the Veteran has any of the above dental conditions, determine whether it is at least as likely as not (50 percent or greater probability) that they began during active service or are related to any incident of service.  For the purposes of this opinion, the examiner is to accept the Veteran's statements that he boxed in service as credible.  

iv) Does the Veteran have a jaw (non-dental) condition, to include TMJ dysfunction?  For each jaw condition, determine whether it is at least as likely as not (50 percent or greater probability) that the jaw condition began during active service or is related to any incident of service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. With regard to his claim for a dental condition for VA treatment purposes, determine whether the appropriate local VAMC has made a determination on the Veteran's eligibility for VA outpatient dental treatment for teeth other than numbers 3, 8, 9, 18, 29, 31, and 32.  If no such determination has been made, refer the claim for dental treatment to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2013).  38 C.F.R. § 3.381 (2013); Veterans Benefits Administration Fast Letter 12-18 (July 10, 2012).  Any determination on this matter by a VAMC should be included in the record.  

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5. Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


